Citation Nr: 1038166	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-17 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for immunoglobin 
A nephropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to April 1988 and 
from July 1993 to April 2004.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  
This case was remanded by the Board in March 2009 for additional 
development.


FINDING OF FACT

The medical evidence of record shows that the Veteran's 
immunoglobin A (IgA) nephropathy is nonsymptomatic.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for IgA 
nephropathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7535 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior 
to initial adjudication, a letter dated in July 2004 satisfied 
the duty to notify provisions.  An additional letter was also 
provided to the Veteran in January 2010, after which the claim 
was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
sufficient for adjudication purposes were provided to the Veteran 
in connection with his claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In a March 2009 remand, the Board directed the RO to provide the 
Veteran with a VA medical examination to determine the severity 
of his IgA nephropathy.  The remand specified that the medical 
examination must include several specific tests, including kidney 
function testing, comprehensive blood testing, blood urea 
nitrogen measurement, and creatinine measurement.  In addition, 
the Board stated that the examiner must state whether the Veteran 
had various medical findings which corresponded to the diagnostic 
criteria for renal dysfunction.  This VA medical examination was 
subsequently conducted in January 2010.  While this examination 
did not include many of the tests and statements listed in the 
March 2009 Board remand, the examiner specifically stated that 
the Veteran's IgA nephropathy was not currently disabling and the 
Veteran himself specifically denied experiencing any symptoms 
from IgA nephropathy.  Thus, the omitted information is 
irrelevant to the decision on appeal as the lack of any current 
symptoms precludes a compensable evaluation.  As such, the Board 
finds that there has been substantial compliance with the 
requirements of the Board's March 2009 remand, and a further 
remand to provide the Veteran with another VA examination is not 
necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not part of 
the claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, to include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although Veterans Claims Assistance Act notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential fairness 
of the adjudication).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2009).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2009).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  The appeal of the Veteran's IgA nephropathy claim is 
based on the assignment of an initial evaluation following an 
initial award of service connection for IgA nephropathy.  As 
such, evidence contemporaneous with the claim and the initial 
rating decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal was 
erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If 
later evidence indicates that the degree of disability increased 
or decreased following the assignment of the initial rating, 
staged ratings may be assigned for separate periods of time.  Id.

Service connection for IgA nephropathy was granted by a September 
2004 rating decision and a noncompensable evaluation was assigned 
under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7535, effective 
April 27, 2004.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of which 
the rating is determined.  With injuries and diseases, preference 
is to be given to the number assigned to the injury or disease 
itself; if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition will 
be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2009).  The 
hyphenated diagnostic code in this case indicates that an 
unlisted genitourinary disorder, under Diagnostic Code 7599, was 
the service-connected disorder, and toxic nephropathy, under 
Diagnostic Code 7535, was a residual condition.  See Id (unlisted 
disabilities requiring rating by analogy will be coded by the 
numbers of the most closely related body part and "99").

Prior to separation from military service, an October 2003 
service medical report stated that the Veteran had not had any 
follow-ups for his IgA nephropathy.  After physical examination, 
the assessment was that IgA nephropathy was stable, was not 
affecting the Veteran's work, and his blood pressure was 
controlled.

A July 2004 VA medical examination report stated that IgA 
nephropathy was diagnosed in 1994.  After treatment, the 
"problems" associated with the disorder "resolved," though 
follow-up urinalysis found proteinuria that was persistent.  
After physical examination and diagnostic testing, the diagnosis 
was IgA nephropathy.  The Veteran was not found to have any 
edema.  An associated diagnostic testing report stated that the 
Veteran's albumin level was 4.0 with a normal range of 3.4 to 5.  
Numerous diagnostic testing reports dated from July 2004 to the 
present show that the Veteran's albumin levels have never been 
outside the normal range.

A December 2004 VA outpatient medical report stated that the 
Veteran had a medical history of IgA nephropathy in 1994.  After 
physical examination, the assessment was IgA nephropathy with no 
further episodes.

A May 2005 VA outpatient medical report stated that, with respect 
to IgA nephropathy, an April 2005 urinalysis was within normal 
limits.

In a January 2010 VA medical examination report, the Veteran 
reported that his IgA nephropathy was "not causing him any 
problem."  On physical examination, no abnormalities were noted 
and the Veteran was not found to have any edema.  On diagnostic 
testing, the Veteran's urine was normal with no protein or 
glucose.  The diagnosis was IgA nephropathy by history with no 
current disability.

Diagnostic Code 7535 states that all toxic nephropathy should be 
rated as renal dysfunction.  Under 38 C.F.R. § 4.115a, renal 
dysfunction warrants a noncompensable evaluation with albumin and 
casts with history of acute nephritis; or, hypertension which is 
non-compensable under Diagnostic Code 7101.  A 30 percent 
evaluation is warranted with albumin constant or recurring with 
hyaline and granular casts or red blood cells; or, transient or 
slight edema or hypertension which is at least 10 percent 
disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a.

The medical evidence of record shows that the Veteran's IgA 
nephropathy is nonsymptomatic.  The July 2004 VA medical 
examination report stated that the Veteran's symptoms had 
resolved after the initial occurrence in 1994, barring persistent 
proteinuria.  Throughout the entire period on appeal, diagnostic 
testing shows that the Veteran's albumin levels have consistently 
been within the normal range.  The December 2004 VA outpatient 
medical report stated that the Veteran had not had any episodes 
of IgA nephropathy since 1994.  The May 2005 VA outpatient 
medical report stated that the Veteran's urinalysis was within 
normal limits.  Finally, the January 2010 VA medical examination 
report specifically stated that the Veteran's IgA nephropathy was 
not currently disabling and that urinalysis was normal.  In 
summary, there is no medical evidence of record that the Veteran 
has had any symptoms of IgA nephropathy at any point during the 
period on appeal.

In addition, the medical evidence of record does not show that 
the Veteran has ever had edema associated with IgA nephropathy at 
any point during the period on appeal.  Furthermore, while a 
compensable evaluation is warranted for renal dysfunction if 
there is hypertension which is at least 10 percent disabling 
under Diagnostic Code 7101, the medical evidence of record does 
not show that these requirements are met.  Under Diagnostic Code 
7101, hypertensive vascular disease, hypertension, and isolated 
systolic hypertension warrant a 10 percent evaluation for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2009).  The medical evidence of record does not show that 
the Veteran has had diastolic pressure predominantly 100 or more 
or systolic pressure predominantly 160 or more at any point 
during the period on appeal.  As such, a compensable evaluation 
is not warranted for renal dysfunction on the basis of 
hypertension.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the evaluation currently assigned reflects 
the degree of impairment shown since the date of the grant of 
service connection for IgA nephropathy, there is no basis for 
staged ratings with respect to this claim.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not contemplated 
by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disabilities 
rating for IgA nephropathy inadequate.  The Veteran's IgA 
nephropathy was evaluated under the renal dysfunction criteria of 
38 C.F.R. § 4.115a, the criteria of which is found by the Board 
to specifically contemplate the Veteran's level of disability and 
symptomatology.  As noted above, the Veteran's IgA nephropathy is 
nonsymptomatic.  When comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by the 
disabilities rating for his IgA nephropathy.  A rating in excess 
of the currently assigned rating is provided for certain 
manifestations of IgA nephropathy, but the medical evidence 
reflects that those manifestations are not present in this case.  
The criteria for a noncompensable rating for the Veteran's IgA 
nephropathy more than reasonably describe the Veteran's 
disability level and symptomatology and, therefore, the currently 
assigned schedular evaluation is adequate and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see 
also 38 C.F.R. § 4.115a.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the medical evidence of record 
does not show findings that meet the criteria for a compensable 
evaluation at any point during the period on appeal, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Massey, 7 Vet. App. at 208.

ORDER

An initially compensable evaluation for IgA nephropathy is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


